DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 	the claims are drawn to a "computer-readable medium". The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010.
  The Examiner suggests that Applicant amends the claims as follows: "non-transitory computer-readable medium".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2011/0250902 A1).
	With respect to Claim 1 Huang teaches	A mobile user device (See Para[0001] This disclosure relates generally to location-based processing on a mobile device), comprising: 	a location data source that provides location information that indicates a location of the mobile user device (See Abstract The mobile device can determine a current location.); 	at least one processor circuit (See Para[0002] A modern mobile device can incorporate functions of a computer, of a cellular transceiver, or a wireless (e.g., WiFi.TM.) transceiver.); and 	at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code comprising (See Para[0002] A modern mobile device can incorporate functions of a computer, of a cellular transceiver, or a wireless (e.g., WiFi.TM.) transceiver.): (See Fig 1); 	a trigger generator configured to monitor movement of the mobile user device within the first movement threshold region (See Fig 1 and Para[0019]); and 	a time zone edge monitor configured to trigger a position change event based on an edge of the first movement threshold region being reached by the mobile user device (See Para[0021]).
	With respect to Claim 5 Huang teaches	The mobile user device of claim 1, 	wherein the time zone edge monitor configured to trigger a position change event based on an edge of the first movement threshold region being reached by the mobile user device based on a comparison of an updated location of the mobile user device and the first movement threshold region. (See Para[0032]-[0034])	With respect to Claim 8 Huang teaches	A method in a mobile user device (See Para[0001] This disclosure relates generally to location-based processing on a mobile device), comprising: 	receiving location information that indicates a first location of the mobile user device;  (See Abstract The mobile device can determine a current location.);	determining a first movement threshold region as a portion of a first time zone polygon containing the first location of the mobile user device (See Fig 1); (See Fig 1 and Para[0019]); and 	triggering a position change event based on an edge of the first movement threshold region being reached by the mobile user device (See Para[0021]).	With respect to Claim 15 Huang teaches	A computer-readable memory device having program code recorded thereon that when executed by at least one processor of a mobile user device causes the at least one processor to perform operations, the operations comprising (See Para[0002] A modern mobile device can incorporate functions of a computer, of a cellular transceiver, or a wireless (e.g., WiFi.TM.) transceiver.): 	receiving location information that indicates a first location of the mobile user device(See Fig 1); 	determining a first movement threshold region as a portion of a first time zone polygon containing the first location of the mobile user device(See Fig 1 and Para[0019]); 	monitoring movement of the mobile user device within the first movement threshold region (See Fig 1 and Para[0019]); and 	triggering a position change event based on an edge of the first movement threshold region being reached by the mobile user device (See Fig 1 and Para[0019]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 6-7, 9-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2011/0250902 A1).
	With respect to Claim 2 Huang teaches	The mobile user device of claim 1, 	wherein the threshold region determiner is further configured to determine the first movement threshold region to have a first distance to a nearest edge of a first time zone polygon containing the first location of the mobile user device (See Para[0032]).	However Huang is silent to the language of 	have a radius set to a first distance	Nevertheless it would have been obvious to one of ordinary skill in the art where the first distance is part of a radius because as claimed, the radius is used as a means for a measurement, and therefore one of ordinary skill in the art would view a distance as a segment representing a radius.

	With respect to Claim 3 Huang teaches	The mobile user device of claim 2, (See Para[0032])	update the time zone setting of the mobile user device from a time zone of the first time zone polygon to a time zone of a second time zone polygon the mobile user device has reached if the edge of the first time zone polygon is determined to be reached; and (See Para[0032]-[0034])	wherein the threshold region determiner is further configured to determine a second movement threshold region as a second portion of the first time zone polygon containing an updated location of the mobile user device if the edge of the first time zone polygon is determined to not be reached. (See Para[0032])

	With respect to Claim 4 Huang teaches	The mobile user device of claim 3, 	wherein the threshold region determiner is further configured to determine the second movement threshold region to have a radius set to a second distance to a nearest edge of the first time zone polygon. (See Para[0032])
	With respect to Claim 6 Huang teaches	The mobile user device of claim 1, 	wherein the time zone edge monitor is further configured to: 	determine a predetermined number of position change events within a first (See Para[0032]-[0034])	in response to a determining the predetermined number of position change events within the predetermined time period, (See Para[0032]-[0034])	However Huang is silent to the language of 	disable triggering of position change events for a second predetermined time period. 	Nevertheless one of ordinary skill in the art would understand that since Huang teaches that polling can be performed at variable intervals,(See Para[0032]-[0034]) when such a polling interval is changed there would be no triggering of position changes until the new interval has passed and therefore the limitation would be obvious to one of ordinary skill in the art.	With respect to Claim 7 Huang teaches	The mobile user device of claim 2, 	wherein the threshold region determiner is further configured to determine the nearest edge of the first time zone polygon by calculating a distance from the location of the mobile device to a predetermined number of points in a different time zone (See Para[0032]-[0034] Examiner has interpreted different to mean a different time zone that an irrelevant time zone). 

	With respect to Claim 9 Huang teaches	The method of claim 8, 	wherein said determining a first movement threshold region as a portion of a first  (See Para[0032])
	However Huang is silent to the language of 	have a radius set to a first distance	Nevertheless it would have been obvious to one of ordinary skill in the art where the first distance is part of a radius because as claimed, the radius is used as a means for a measurement, and therefore one of ordinary skill in the art would view a distance as a segment representing a radius.
	With respect to Claim 10 Huang teaches	The method of claim 9, further comprising: 	in response to said triggering, determining whether an edge of the first time zone polygon is reached by the mobile user device (See Para[0032]), and 	if the edge of the first time zone polygon is determined to not be reached, determining a second movement threshold region as a second portion of the first time zone polygon containing an updated location of the mobile user device, or 	if the edge of the first time zone polygon is determined to be reached, updating the time zone setting of the mobile user device from a time zone of the first time zone polygon to a time zone of a second time zone polygon the mobile user device has reached (See Para[0032]-[0034]).
(See Para[0032]-[0034]) (Examiner further notes that this limitation further limits a conditional statement and thus is only required when the initial condition is required.)
	With respect to Claim 12 Huang teaches	The method of claim 10, 	wherein said triggering the position change event based on an edge of the first movement threshold region being reached by the mobile user device is based on a comparison of an updated location of the mobile user device and the first movement threshold region. (See Para[0032]-[0034])

	With respect to Claim 13 Huang teaches	The method of claim 8, further comprising: 	determining a predetermined number of position change events within a first predetermined time period; and (See Para[0032]-[0034])	in response to said determining the predetermined number of position change events within the predetermined time period,. (See Para[0032]-[0034])	However Huang is silent to the language of 	disable triggering of position change events for a second predetermined time period. 	Nevertheless one of ordinary skill in the art would understand that since Huang teaches that polling can be performed at variable intervals,(See Para[0032]-[0034]) when such a polling interval is changed there would be no triggering of position changes until the new interval has passed and therefore the limitation would be obvious to one of ordinary skill in the art.

	With respect to Claim 14 Huang teaches	The method of claim 9, 	wherein said determining the first movement threshold region to have a radius set to a first distance to a nearest edge of a first time zone polygon containing the first location of the mobile user device comprises:  (See Para[0032]-[0034])	calculating a distance from the location of the mobile device to a predetermined number of points in a different time zone. (See Para[0032]-[0034] Examiner has interpreted different to mean a different time zone that an irrelevant time zone)
	With respect to Claim 16 Huang teaches	The computer-readable memory device of claim 15, 	wherein said determining a first movement threshold region as a portion of a first time zone polygon containing the first location of the mobile user device comprises: 	determining the first movement threshold region to have a first distance to a (See Para[0032]).	However Huang is silent to the language of 	have a radius set to a first distance	Nevertheless it would have been obvious to one of ordinary skill in the art where the first distance is part of a radius because as claimed, the radius is used as a means for a measurement, and therefore one of ordinary skill in the art would view a distance as a segment representing a radius.

	With respect to Claim 17 Huang teaches	The computer-readable memory device of claim 16, further comprising: 	in response to said triggering, 	determining whether an edge of the first time zone polygon is reached by the mobile user device(See Para[0032]-[0034]), and if the edge of the first time zone polygon is determined to not be reached, determining a second movement threshold region as a second portion of the first time zone polygon containing an updated location of the mobile user device, or if the edge of the first time zone polygon is determined to be reached, updating the time zone setting of the mobile user device from a time zone of the first time zone polygon to a time zone of a second time zone polygon the mobile user device has reached (See Para[0032]-[0034]).

 Huang teaches	The computer-readable memory device of claim 17, 	wherein said determining a second movement threshold region as a second portion of the first time zone polygon containing an updated location of the mobile user device comprises: determining the second movement threshold region to have a radius set to a second distance to a nearest edge of the first time zone polygon (See Para[0032]-[0034]) (Examiner further notes that this limitation further limits a conditional statement and thus is only required when the initial condition is required.)

	With respect to Claim 19 Huang teaches	The computer-readable memory device of claim 15, further comprising: 	determining a predetermined number of position change events within a first predetermined time period; and 	in response to said determining the predetermined number of position change events within the predetermined time period,. (See Para[0032]-[0034])	However Huang is silent to the language of 	disable triggering of position change events for a second predetermined time period. 	Nevertheless one of ordinary skill in the art would understand that since Huang teaches that polling can be performed at variable intervals,(See Para[0032]-[0034]) when such a polling interval is changed there would be no triggering of position changes until the new interval has passed and therefore the limitation would be obvious to one of ordinary skill in the art.

	With respect to Claim 20 Huang teaches	The computer-readable memory device of claim 15, 	wherein said determining the first movement threshold region to a first distance to a nearest edge of a first time zone polygon containing the first location of the mobile user device comprises: 	calculating a distance from the location of the mobile device to a predetermined number of points in a different time zone. (See Para[0032]-[0034] Examiner has interpreted different to mean a different time zone that an irrelevant time zone)	However Huang is silent to the language of 	have a radius set to a first distance	Nevertheless it would have been obvious to one of ordinary skill in the art where the first distance is part of a radius because as claimed, the radius is used as a means for a measurement, and therefore one of ordinary skill in the art would view a distance as a segment representing a radius.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	McIntosh (US 9,134,427 B2) teaches a local time zone setting for a device is automatically provided based on a location and a date and time.
	Ngo (2011/0072020 A1) teaches Wireless communications devices (smart phones, cell phones, PDAs, or other such mobile devices) are becoming ubiquitous. 
	Huang (US 2011/0176494 A1) teaches in some implementations, polygons of countries can further be associated with time zones, which can extend MCC based location filtering.
	Ali (US 2011/0130139 A1) This application pertains to methods and apparatus to perform time zone determination by a mobile station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863